Citation Nr: 0029931	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  98-17 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
gout.

2.  Entitlement to an increased (compensable) rating for a 
hiatal hernia.

3.  Entitlement to an increased (compensable) rating for 
seborrheic dermatitis.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1995.  In a May 1996 rating decision, the Department 
of Veterans Affairs (VA) Regional Office in Denver, Colorado 
(the RO) granted service connection for the disabilities 
whose ratings are now on appeal, effective November 1, 1995.  
The veteran appealed the RO's assignment of noncompensable 
disability ratings.

During the course of this appeal, the RO has also made rating 
decisions concerning other issues.  None of those other 
decisions are currently on appeal.  


FINDINGS OF FACT

1.  The veteran had acute episodes of gout in April 1997 and 
June 1997 and from April to May 1998.  He does not have or 
nearly approximate definite impairment of health supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  

2.  The veteran's symptoms of hiatal hernia include chest 
pain, epigastric distress and regurgitation.  He does not 
have persistently recurrent epigastric distress, dysphagia, 
and pyrosis, and the evidence does not show considerable 
impairment of health as a result of the hiatal hernia 
disability. 

3.  No clinical manifestations of seborrheic dermatitis are 
currently shown.

4.  None of the veteran's service-connected disabilities 
present an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating, but not 
higher, for gout have been met.  The criteria for an 
increased disability rating for gout on an extraschedular 
basis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5002, 5017 
(1999).  

2.  The schedular criteria for a 10 percent rating, but not 
higher, for hiatal hernia have been met.  The criteria for an 
increased disability rating for hiatal hernia on an 
extraschedular basis have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.7, 4.115, Diagnostic Code 7346 (1999).  

3.  The schedular criteria for an increased (compensable) 
rating for seborrheic dermatitis have not been met.  The 
criteria for an increased disability rating for seborrheic 
dermatitis on an extraschedular basis have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.118, Diagnostic Code 
7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first set forth 
law and regulations pertinent to increased rating claims in 
general.  Thereafter, each claim will be discussed 
separately. 

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOGCPREC 6-96.  Bagwell left intact, however, a prior Court 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321(b) (1999).  In this 
case, the RO denied extraschedular ratings for the 
disabilities at issue in July 1998, stating that "the 
veteran has not submitted evidence tending to show this case 
presents such an exceptional or unusual disability picture as 
to warrant an extra-schedular increased evaluation, and the 
veteran has made no assertion to that effect."  Accordingly, 
the Board may consider whether extra-schedular ratings are 
warranted. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).


Initial matters - duty to assist/standard of review

VA has a statutory duty to assist the veteran with the 
development of evidence to support the claim.  See 38 
U.S.C.A. § 5107 (West 1999).  In this case, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to the three issues on appeal.  There 
is no indication that there exist additional records which 
would aid in its decision, and the veteran and his 
representative have pointed to no such records.  The Board 
concludes that the record is complete and there is no further 
duty to assist the veteran in developing his claims under 
38 U.S.C.A. § 5107.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Additional law VA regulations and court decisions will be set 
forth where appropriate below in connection with the 
individual issues on appeal.

1.  Entitlement to an increased (compensable) rating for 
gout.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

A December 1985 service medical record reveals treatment for 
gout.  On service discharge examination in May 1995, the 
veteran reported that his large toes were sore, and that he 
was on allopurinol.  Clinically, his feet were normal.  

On VA evaluation in April 1997, it was noted that the veteran 
had been seen in the emergency room, and that he was 
complaining of an acute gouty flare.  Clinically, he had a 
resolving inflammation of the medial aspect of his right 
foot.  His joint was not hot.  The assessment was gout.  

On VA evaluation in June 1997, the veteran complained of a 
swollen right great toe.  Clinically, the veteran had a 
swollen right great toe which was painful to palpation.  The 
impression was gout.  

On VA evaluation in July 1997, the veteran reported that he 
had been off of allopurinol since 1993, and that he now 
suffered from two to three attacks per year.  He wanted to 
re-start allopurinol.  He was advised to decrease his alcohol 
intake.  Clinically, his toes had no erythema, warmth, 
swelling, or pain.  His uric acid level was to be checked, 
and he was to start on allopurinol.  

On VA evaluation in April 1998, the veteran complained of 
increased pain and inflammation of the right great toe and he 
reported the ineffectiveness of allopurinol.  Clinically, his 
right first toe was red, swollen, and tender.  The impression 
was acute gout, and colchicine was prescribed.  
 
On VA evaluation in May 1998, a recent onset of acute gout 
despite normal uric acid was noted.  The veteran had been 
started on indomethacin.  Gastric upset had resulted and then 
had resolved on decreasing the dose, but then the gout had 
flared four days before the current day of treatment.  
Indomethacin had then been increased, with the joint pain 
decreasing and no gastrointestinal upset.  Clinically, the 
veteran had erythema about the left metatarsophalangeal 
joint.  The assessment was gout.  Continued allopurinol was 
prescribed.  

In November 1998, the veteran stated that he had been placed 
in a supervisory position at the Post Office in April 1998, 
but that he had had to step down from that position because 
he could not stay on his feet as the job required.  

On VA examination in June 1999, the veteran reported that his 
great toes had been affected by gout since 1984.  He had been 
on allopurinol but would have flares every spring and fall.  
Clinically, his metatarsal joints exhibited no evidence of 
erythema, edema, or induration.  He had a full range of 
motion.  His uric acid was within normal limits.  The 
diagnosis was gout which was affecting the first metatarsal 
joints but currently quiescent.  

Relevant law and regulations

Schedular consideration

Gout is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5002 
[rheumatoid arthritis].  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5017 [gout] and the note following Diagnostic Code 5024.  
The criteria found in Diagnostic Code 5002 are as follows:  

5002  Arthritis rheumatoid (atrophic) As an active process:
  With constitutional manifestations associated with active
   joint involvement, totally 
incapacitating....................     100
  Less than criteria for 100% but with weight loss and anemia
   productive of severe impairment of health or severely
   incapacitating exacerbations occurring 4 or more times a 
year
   or a lesser number over prolonged 
periods....................      60
  Symptom combinations productive of definite impairment of
   health objectively supported by examination findings or
   incapacitating exacerbations occurring 3 or more times a 
year      40
  One or two exacerbations a year in a well-established
   
diagnosis....................................................      
20


For chronic residuals:
  For residuals such as limitation of motion or ankylosis,
   favorable or unfavorable, rate under the appropriate
   diagnostic codes for the specific joints involved. Where,
   however, the limitation of motion of the specific joint or
   joints involved is noncompensable under the codes a rating 
of
   10 percent is for application for each such major joint or
   group of minor joints affected by limitation of motion, to 
be
   combined, not added under diagnostic code 5002. Limitation 
of
   motion must be objectively confirmed by findings such as
   swelling, muscle spasm, or satisfactory evidence of 
painful
   motion.
  Note: The ratings for the active process will not be 
combined
   with the residual ratings for limitation of motion or
   ankylosis. Assign the higher evaluation.

38 C.F.R. § 4.71a, Diagnostic Code 5002.

Analysis

The medical evidence of record, which has been described in 
detail above, clearly indicates that the veteran has been 
diagnosed a having gout.  Further, the veteran had well-
documented episodes of gout in April 1997 and June 1997 and 
from April to May 1998.  This amounts to one or two 
exacerbations a year in a well-established diagnosis, which 
matches the criteria for a 20 percent rating under Diagnostic 
Code 5002.  Accordingly, a 20 percent rating will be assigned 
under the schedular criteria.  

A rating higher than 20 percent may not be assigned under 
Diagnostic Code 5002.  The veteran does not have or nearly 
approximate definite impairment of health supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  In this connection, 
the Board has carefully reviewed the medical evidence and is 
unable to identify any impairment of health, aside from the 
problems which he experiences during the episodes of gout, 
such as pain in his toes.  There appear to be no clinically 
demonstrated residuals of gout in the quiescent periods 
between flare-ups, and the veteran has pointed to none.    

The Board notes that the veteran in November 1998 contended 
that he should have a 10 percent rating due to systemic 
manifestations, and two 20 percent ratings in addition, one 
for each great toe and its associated pain and limitation of 
motion.  However, the note following Diagnostic Code 5002 
states that ratings for the active gout process cannot be 
combined with residual ratings for limitation of motion or 
ankylosis.  Instead, the higher rating is to be assigned.  
Thus, the assignment of several different ratings for 
manifestations of gout under the circumstances presented in 
this case is not allowed under the operative schedular 
criteria.  

In light of the above, an increased rating of 20 percent 
rating is warranted for the veteran's service-connected gout.  

Extraschedular consideration

The law and regulations pertaining to extraschedular 
considerations have been discussed above.

In November 1998, the veteran stated that he had to step down 
from a Post Office supervisory that he had received in April 
1998 because due to gout, he could not stay on his feet as 
the job required.  

In June 1996, the veteran specifically mentioned problems 
with standing on his toes due to pain.  The medical evidence 
does not show any chronic limitation of motion of the toes 
due to gout, however.  Instead, the evidence shows that the 
veteran had problems with his toes due to pes planus and 
hallux valgus, not gout.    

Moreover, even assuming that the veteran's gout causes 
limitation of motion of his great toes, the evidence does not 
show that the veteran's gout markedly interferes with the 
veteran's employment.  Indeed, the veteran was promoted to 
his supervisory position at the Post Office in April 1998, at 
a time when he was experiencing an acute flare-up of gout.  

The Board therefore sees no relationship between the 
veteran's gout and claimed marked interference with 
employment.  Further, there is no evidence that he has been 
hospitalized for gout recently.  In addition, there is no 
evidence of an unusual clinical presentation.  No examiner 
has noted anything out of the ordinary with respect to  the 
veteran's disability picture.  The evidence demonstrates that 
the veteran has flare-ups of gout per year , in the spring 
and the fall.  He is being awarded a 20 percent schedular 
rating as a result of this decision; such rating contemplates 
a 20 percent reduction in average impairment of earning 
capacity.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

The factors in this case are not, in the Board's judgment, 
factors which may be considered to be exceptional or unusual.  
Rather, they are essentially typical as reflected by the 
rating schedule criteria.  An exceptional case includes one 
where there are factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board has been unable to identify any other factors 
consistent with an exceptional or unusual disability picture.  
Accordingly, an extraschedular evaluation is not warranted.

2.  Entitlement to an increased (compensable) rating for a 
hiatal hernia.

Factual background

An August 1975 service X-ray revealed a hiatal hernia with 
reflux.  
On service discharge examination in May 1995, the veteran 
reported having or having had pain or pressure in his chest, 
frequent indigestion, and stomach trouble.  Clinically, his 
digestive tract was normal.

On VA evaluation in November 1996, the veteran requested to 
have Tagamet changed to Omeprazole.  He denied nausea and 
vomiting.  His medication was switched.  

A May 1997 VA medical record  indicates that the veteran 
reported that he was stable on his medical therapy for 
esophagitis and hiatal hernia, and that chest wall pain had 
resolved.  Clinically, no abnormality was reported.  
Continued treatment was prescribed.  

On VA evaluation in June 1997, the veteran complained of 
frequent chest fluttering.  
On VA evaluation in November 1997, the veteran reported 
epigastric pain since that morning, with burning and constant 
reflux symptoms.  He reported taking Omeprazole without 
relief.  Clinically, he had reproducible epigastric pain to 
palpation.  Otherwise, he was in no distress.  The impression 
was gastroesophageal reflux disease.  A medical cocktail 
significantly decreased his symptoms.  He was told to take 
Maalox as needed and to raise the head of his bed.  

In November 1998, the veteran reported that due to his hiatal 
hernia, he would have problems when bending over at work or 
when dealing with a stressful situation.  

On VA examination in June 1999, the veteran complained of 
reflux, and he stated that he would watch his dietary intake 
and avoid spicy foods.  He would also have occasional 
nocturnal symptoms and he could not bend over after eating 
for fear of regurgitation.  Clinically, he was five foot ten 
and one half inches tall and weighed 191 pounds.  He had 
normal bowel sounds and his abdomen was nontender in all four 
quadrants with no detectable masses.  The diagnosis was 
hiatal hernia with reflux and symptoms as described.  

Analysis

Schedular consideration

The schedular criteria pertaining to hiatal hernia are as 
follows: 

Hiatal hernia

  Symptoms of pain, vomiting, material weight loss and
   hematemesis or melena with moderate anemia; or other 
symptom
   combinations productive of severe impairment of health.      
60 percent

  Persistently recurrent epigastric distress with dysphagia,
   pyrosis, and regurgitation, accompanied by substernal or 
arm
   or shoulder pain, productive of considerable impairment of
   
health.......................................................      
30 percent

  With two or more of the symptoms for the 30 percent 
evaluation
   of less 
severity.............................................      10 
percent

38 C.F.R. § 4.115, Diagnostic Code 7346.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1999).

The veteran has had complaints of epigastric distress and 
reflux.  In the Board's view, these complaints, although 
sporadic and evidently treatable with over-the counter 
medication, more close approximate those required for the 
assignment of a 10 percent disability rating under Diagnostic 
Code 7346.  See 38 C.F.R. § 4.7 (1999).    

These is no evidence which would support the assignment of a 
disability rating in excess of 10 percent rating, however.  
The veteran does not have persistently recurrent epigastric 
distress, dysphagia or pyrosis.  Further, the evidence does 
not show considerable impairment of health as a result of the 
hiatal hernia disability.  There is no evidence of anemia or 
weight loss.  Accordingly, a 10 percent rating, but not 
higher, is warranted under the rating schedule.  38 C.F.R. § 
4.7.  

Extraschedular consideration

In November 1998, the veteran reported that due to his hiatal 
hernia, he would have problems when bending over at work or 
when dealing with a stressful situation.
Even if such symptoms may be associated with the hiatal 
hernia, these are not, in the Board's judgment, factors which 
may be considered to be exceptional or unusual, however.  
Rather, they are what would be expected with hiatal hernia.  
An exceptional case includes one where there are factors such 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. 

The record does not demonstrate that he has required any 
recent hospitalizations for this service-connected 
disability.  The record similarly does not reveal any 
evidence that the service-connected hiatal hernia disability 
has markedly interfered with employment.  Clinically, the 
veteran's disability picture has not been described in 
unusual terms.  The Board has been unable to identify any 
other factor consistent with an exceptional or unusual 
disability picture.  Accordingly, an extraschedular 
evaluation is not warranted.

3.  Entitlement to an increased (compensable) rating for 
seborrheic dermatitis.

Factual background

On service discharge examination in May 1995, the veteran 
reported that he had had seborrheic dermatitis.  Clinically, 
his skin was normal in pertinent part.  

In May 1997, the veteran stated that he uses hydrocortisone 
cream to control his seborrheic dermatitis.  

In November 1998, the veteran stated that he had noticed a 
flake on his left eyebrow when he was looking at a mirror 
while at work, and that when he picked it off of his eyebrow, 
it caused a slight amount of bleeding.  

On VA examination in June 1999, the veteran complained of 
skin changes in the paranasal folds and in his eyebrows.  He 
stated that he would use hydrocortisone cream and that it had 
helped his symptoms.  He felt that the seborrheic dermatitis 
might be seasonal, occurring in the spring and fall.  He was 
not currently experiencing any symptoms.  Clinically, no 
seborrheic dermatitis was present.  Photographs were taken 
and are in the claims folder.  The diagnosis was seborrheic 
dermatitis which was intermittent in nature and currently 
quiescent.  

Analysis

Schedular consideration

The veteran's seborrheic dermatitis has been rated as eczema 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  See 
38 C.F.R. § 4.20 [When an unlisted condition is encountered, 
it will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous]. 

Diagnostic Code 7806 provides as follows:

Eczema

With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant, 50 percent.

With exudation or itching constant, extensive lesions, or 
marked disfigurement, 30 percent.

With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, 10 percent.  

With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, 0 percent.

During the course of the veteran's claim, no seborrheic 
dermatitis has been shown clinically.  Moreover, clinically, 
there is no evidence of ulceration, exfoliation, exudation, 
or itching.  The veteran's skin was normal on VA examination 
in June 1999.  Based on this evidence, the Board concludes 
that the degree of disability shown approximates the criteria 
for the assignment of a noncompensable disability rating. 

The Board is of course aware of the veteran's statements to 
the effect that he experiences  seborrheic dermatitis at 
times, which he evidently self-treats with over the counter 
medications.  The Board has no reason to doubt these 
statements.  However, the slight symptoms he describes are 
consistent with the assignment of a noncompensable disability 
rating.

In summary, for the reasons and bases expressed above, a 
compensable disability rating is not warranted under the 
rating schedule.  

Extraschedular consideration

The Board has reviewed the record and has been unable to 
identify any other factors which are exception or unusual.  
The record reflects that the veteran states that he controls 
his seborrheic dermatitis with cortisone.  Clinically, 
seborrheic dermatitis has not been reported during the rating 
period.  The record does not demonstrate that the veteran has 
required any recent hospitalization for this service-
connected disability.  The record does not reveal any 
evidence that the service-connected seborrheic dermatitis 
disability has markedly interfered with employment.  The 
Board has been unable to identify any factors consistent with 
an exceptional or unusual disability picture. Accordingly, an 
extraschedular evaluation is not warranted.

Additional matter

The Board notes that claims placed in appellate status by 
disagreement with the original or initial rating awards, as 
are the cases here, remain "original claims" and are not new 
claims for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate evaluations must be assigned 
for separate periods of time if distinct levels of impairment 
are shown for distinct time periods by the competent evidence 
of record during the pendency of the appeal, a practice known 
as "staged" ratings.  Id. at 126.  

In this case, the ratings assigned are effective from 
November 1, 1995, the day after the veteran left military 
service.  See 38 C.F.R. § 3.400 (1999).  The Board is unable 
to identify any distinct period since then when higher or 
lower ratings than those indicated herein are appropriate.  
Accordingly, the assigned ratings, including the increased 
ratings granted in this decision, are for application for the 
entirety of the rating period.


ORDER

Entitlement to a 20 percent rating for gout is granted, 
subject to VA regulations governing the payment of monetary 
benefits.

Entitlement to a 10 percent rating for hiatal hernia is 
granted, subject to VA regulations governing the payment of 
monetary benefits.

Entitlement to an increased (compensable) rating for 
seborrheic dermatitis is denied.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 



